COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Amelia Colvin, Independently Executrix for the Estate of Francis
                          Colvin v. Michael Masciarelli, Administrative for the Estate of
                          Margaret Colvin

Appellate case number:    01-13-00693-CV

Trial court case number: PR026308-B

Trial court:              Co Ct at Law No 3 & Probate Ct of Brazoria County

        On October 14, 2013, appellant, Amelia Colvin, filed an affidavit of indigence with this
court, which was then forwarded to the trial court for filing as of that date. See TEX. R. APP. P.
20.1(a)(2)(A) and 20.1(c)(1). The district clerk has filed a clerk’s record on indigence containing
the trial court’s November 8, 2013 order sustaining a contest to appellant’s affidavit of
indigence. See id. 20.1(e)(1), (i)(4). Appellant did not file a motion seeking review of the trial
court’s order within 10 days of the order. See id. 20.1(j)(1), (2). Therefore, the required filing
fee is due.
        Appellant is ORDERED to pay one-half of the $175 filing fee to this Court no later than
10 days from the date of this order and the other one-half of the $175 filing fee to this Court no
later than 30 days from the date of this order, or the Court may dismiss the appeal. See TEX. R.
APP. P. 5; 42.3.
        It is further ORDERED that, no later than 30 days from the date of this order, appellant
file with this Court proof that she has paid or made arrangements to pay for the preparation of the
clerk’s record, or the appeal may be dismissed. See TEX. R. APP. P. 34.5(a), 35.3(a)(2), 37.3(b).
        Finally, it is ORDERED that, no later than 30 days from the date of this order, appellant
file with this Court proof that she has requested and paid or made arrangements to pay for
preparation of the reporter’s record, or the Court may consider and decide only those issues or
points that do not require a reporter’s record for a decision. See TEX. R. APP. P. 34.6(b)(1),
35.3(b)(2), (b)(3), (c), 37.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: November 26, 2013